ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_02_EN.txt. 67

DISSENTING OPINION BY JUDGE ALVAREZ

[Translation]
I

The question referred to the International Court of Justice
by the General Assembly of the United Nations for an Advisory
Opinion in the matter of the Effect of Awards of Compensation
made by the United Nations Administrative Tribunal in favour
of certain staff members is drafted in very precise terms which
considerably limit its scope.

In Question (1) of the Request for an Advisory Opinion, the
General Assembly asks whether, having regard to the Statute
of the Administrative Tribunal and any other relevant legal instru-
ment or to the relevant records, it has the rigkf on any grounds
to refuse to give effect to an award of compensation made by the
Tribunal in favour of a staff member of the United Nations ; and
in Question (2) it asks, if the answer given by the Court to Question
(I) is in the affirmative, what are the principal grounds upon which
the General Assembly could lawfully exercise its right.

The question however is more general in character by reason
of the third recital in the Request for an Opinion, which reads as
follows : ‘Considering, nevertheless, that important legal questions
have been raised in the course of debate in the Fifth Committee
with respect to that appropriation (for the purpose of covering the
awards made by the Administrative Tribunal)....”

What the General Assembly is really asking is whether, apart
from the specific texts indicated in Question (1), there are other
considerations or grounds upon which the General Assembly could
exercise a right to refuse to give effect to an award of compensation
made by the Administrative Tribunal.

It becomes necessary, therefore, to indicate these considerations
or grounds ; they may be not only legal but also political, for the
question presents this two-fold character.

Some of the Governments to which the Registrar of the Court,
in accordance with Article 66 of the Statute of the Court, had
communicated the present Request for an Opinion, relied in their
Written Statements, or in oral statements made before the Court,
not only on the documents referred to in Question (1) but also on
legal considerations or considerations of a more general character.

The opinions thus expressed show that there are two conflicting
views :

A.—The Administrative Tribunal, established by the Assembly
of the United Nations, is a subsidiary organ of the Assembly and
accordingly the Assembly is not bound by the decisions of the
Tribunal.

24
U.N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 68

B.—The Administrative Tribunal is a real tribunal whose awards
are binding and therefore the Assembly must always respect them.

I am unable to concur in the opinion of the majority of the Court
because they have relied almost exclusively on the documents
indicated in Question (1) of the Request for an Opinion. I, for my
part, consider that apart from these elements there are other very
important elements of a general character which must also be
taken into account.

It is for this reason that I have appended my dissenting opinion
to the opinion of the Court.

II

My basic assumption is that the question referred to the Court
relates to the international organization established by the Charter
of the United Nations ; it is therefore a problem of politics and of
the new international law, which must be resolved in accordance
with those elements and having regard to a new criterion.

Before we show in what respect the problem belongs to the domain
of the new international law and before we deal with the solution
which should be given to it in accordance with that law, let us
consider how it would be resolved by classical international law.

Before 1914 there were no arbitral tribunals operating on a
permanent basis; there were merely occasional arbitrators who
adjudicated upon disputes regarding specific matters. A distinction
had to be made between appeals against such awards and their
performance.

As regards appeal, this was provided for in the arbitration
agreement, which usually stipulated that revision might be under-
taken by the arbitrator in certain cases.

And as regards the performance of the award, the practice was
that it was carried out in good faith; but if it contained grave
defects and in particular if the arbitrator had acted wltra vires, the
party concerned could refuse to give effect to the award. Such a
refusal, moreover, might give rise to a new dispute between the
parties.

These precedents of arbitral tribunals finally gave rise to a
principle of classical international law to the effect that a party
might refuse to give effect to an arbitral award if the award
contained grave defects.

If classical international law is applied to the case now before
the Court, there can be no doubt as to the solution : the General
Assembly of the United Nations must not give effect to awards
of the Administrative Tribunal if it considers that they are vitiated
by some important defect.

25
U.N. ADM, TRIB. (DISS. OP. BY JUDGE ALVAREZ) 69

But now that, in addition to arbitral tribunals, the International
Court of Justice, which is permanent in character, has come into
existence, the question of the review and performance of arbitral
awards must be resolved, having regard to the new conditions of
arbitration as well as to the new conditions of international life
in general.

In this connection, it is necessary to proceed on the basic assump-
tion that, following the last two social cataclysms in particular,
rapid and profound transformations have eccurred in the life of
peoples and in the traditional or classical international law, which
have not been sufficiently appreciated. By reason of the extent of
these changes, a new epoch, a new era has opened in the life of
peoples and in the traditional or classical international law.

A rapid review of thesé transformations will serve to show how
important they are.

Until the two last world wars, all the States formed a mere
community and there existed between them no links other than
those which had been freely accepted. Since then, and as a result
of a number of circumstances, particularly the ever-increasing
relations between States, the complexity and variety of those
relations, the great number of international services created by the
States, as well as the increasing dynamism of the life of peoples,
this community has been transformed into a real international society
which includes all the States of the world. This transformation
has taken place without any convention or solemn act being required.
for that purpose.

There are great differences between the old community and the
new international society.

Without expatiating on this point, I shall merely indicate that
in the new international society the psychology of peoples has
been deeply modified from a two-fold point of view. Certain peoples
who for centuries had followed a traditional course, adopted new
ways of life and embraced, almost abruptly, a political, social and
economic régime which was entirely different from the one that
had hitherto prevailed. This is particularly true of Russia, where
the Soviet regime was born. Since that time there has also been
an awakening among many peoples of Asia, Oceania and North
Africa who are desirous of casting off what they call the European
yoke. In this way more than half of the world to-day has, particu-
larly from the international point of view, a psychology which is
very different from what it formerly was.

Furthermore, all the peoples now understand that they are no
longer isolated or bound only by the instruments which they have
freely accepted, but that they are a part of a real society which is
broader than the civil community to which they belong and which
limits their absolute sovereignty.

As a result, the classical international law which governed the
old community has been modified from several points of view.

26
U.N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 70

First, it has established, in many respects, a new legal order by
creating certain rights and duties which States did not formerly
have ; secondly, international law must henceforth have primacy
over national law, a fact which was formerly challenged ; and finally,
international law has undergone considerable change in so far as
the concept of that law and its essential facts are concerned; it
is no longer exclusively juridical and individualistic, as was classical
international law ; it now assumes a political and social character
as well.

The profound modifications in international life and in inter-
national law which I have just outlined are not the mere expression
of doctrine or legal speculation, as might be thought at first sight ;
what are involved are facts, declarations, and bases recognized by
the Charter of the United Nations, particularly in its Preamble
and in Chapter I.

The political character of international law has been recognized,
at least by implication, by the Third Assembly of the United
Nations, when it debated the Advisory Opinion of the Court in the
matter of the Admission of New Members to the United Nations.

The social character of the international law of to-day is a result
of the new régime of inter-dependence which has emerged and which
tends to replace the traditional individualistic régime. Having
regard to this social character, what may be called the new inter-
national law is particularly concerned with the maintenance of
peace and the development of confidence and co-operation between
States ; it assigns an important place to the general interest and
condemns abus du droit ; it also has a new aim: the well-being of
the individual and of society.

The Charter applies this social law in a number of its provisions,
particularly in Chapters IX to XIV. It was also applied in some
of the decisions of the International Court of Justice and in the
work of the Codification Commission in the preparation of regu-
lations governing certain matters.

Finally, a further characteristic of the international society is
that it has been organized by the Charter of the United Nations.
The Charter has established six principal organs, including,
with particular reference to the matter we are considering, the
General Assembly and the Secretariat (Art. 7). And Article 22
provides that “The General Assembly may establish such sub-
sidiary organs as it deems necessary for the performance of its
functions”.

The principal organs play the most important part in the new
international society ; almost all the activity of that society is
concentrated in those organs. The only purpose of the subsidiary
organs is to assist the principal organs to discharge their duties.

One fact must be particularly stressed and that is that the
organs and agencies established by the Charter —as, indeed, all
social institutions—evolve more or less rapidly in accordance

27
U.N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 7I

with the new conditions of the life of peoples ; this evolution
to-day constitutes a real sociological or social law.

As regards the subject we are here considering, I shall confine
myself to the evolution of the General Assembly of the United
Nations. This evolution is characterized by a number of factors
which transform the Assembly into an all-powerful legislative
organ.

First, the Assembly tends to be in almost permanent session.

Secondly, the Assembly is becoming a real international legis-
lative power for, apart from recommendations made to States, it
adopts resolutions whose provisions are binding on them all. This
fact is of great importance for the future of international law.

A number of publicists and statesmen have expressed the desire
for the establishment of an international legislative power: in
fact such a power already exists.

A third tendency of the Assembly of the United Nations is to
intervene more and more in the solution of the great international
problems which arise. To-day, whenever a difficult situation presents
itself in international life, its reference to the General Assembly
for consideration is always envisaged.

A fourth tendency relates to the formation, within that Assembly,
of a special psychology in international matters. Indeed, when
the States meet in the Assembly—except in cases involving their
vital interests—the juridical conscience of peoples is developed
there, along with the new conception of law and of justice.

This conscience gives rise either to legal principles—in other
words, principles whose observation can be required, and they are
then principles of social law or more properly, of the international
law of social inter-debendence—or merely to moral principles, and
these constitute international social justice. The latter may become
principles of law by means of resolutions of the General Assembly
of the United Nations, or by decisions of certain international
organs, such as the International Court of Justice, which, in respect
of a given matter, may declare that a certain principle of inter-
national social justice should be established in positive terms and
applied as the law in force.

And, finally, the General Assembly of the United Nations tends
to be guided by the notion of social law and international social
justice in its work and resolutions, as has already been pointed
out above.

This character, this omnipotence which has been acquired by
the General Assembly of the United Nations is to be explained by
the fact that it is made up almost permanently of representatives
of most of the countries of the world, whereas this was not formerly
the case.

28
U. N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 72

The Assembly constitutes the supreme power ; it is bound only
by the Charter which established it, or by its own resolutions. There
is nothing above the Assembly except moral forces, particularly
public opinion, which may censure the acts of the Assembly if it
considers them open to criticism:

A logical and practical consequence of the foregoing is that any
attempt to limit the power of the General Assembly of the United
Nations would run counter to the realities of international life.

A further very important consequence is that in the solution of
international problems that may arise in the future, regard may no
longer be had—as was hitherto the case and as was done by a
number of governments in their opinions, to which reference has
already been made—for diplomatic precedence, international
awards, preparatory work or the views expressed by delegates
during the debates relating thereto. In international life there can
no longer be any looking backwards, although this was admissible
when international life scarcely moved forward; the dynamism
of that life makes it necessary to look ahead.

Ill

The great transformations in international life and in internation-
al law which I have just indicated in summary form are so impor-
tant that they deserve special consideration with regard to the
solution of the question put to the Court.

First, the Administrative Tribunal was established by reason of
the fact that the Secretariat of the United Nations consists of some
thousands of staff members who were engaged under contracts
which may give rise to disputes between the Secretariat and the
staff members. These disputes are not decided by the General
Assembly of the United Nations—this would burden it unduly ;
nor by the International Court of Justice—this would increase its
task considerably ; nor by any other tribunal. Accordingly, the
General Assembly considered it necessary to establish a subsidiary
organ in accordance with Article 22 of the Charter.

Certain governments, in their opinions, and the Court itself, have
sought at considerable length to prove that the General Assembly
had the capacity to establish that organ ; in my opinion, the Assem-
bly clearly had that capacity by virtue of Article 22 quoted above
and by virtue of the omnipotence of the Assembly.

The name of this organ is especially significant : “The United
Nations Administrative Tribunal”.

What is involved is, indeed, a tribunal and not—as alleged by
certain governments—a mere advisory body of the Assembly
because, under the terms of its Statute, the Tribunal delivers
binding judgments ; it is not, however, a judicial tribunal : it is an
administrative tribunal because it deals only with specific questions

29
U. N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 73

in that field, which, in the first instance, fall within the purview
of the General Assembly which established the Tribunal to assist
it in the discharge of its duties.

The members of the Tribunal are appointed by the General
Assembly and the Statute of the Tribunal was drawn up by the
Assembly.

It is self-evident that the Tribunal has no competence other than
that conferred upon it expressly by the Assembly ; the Tribunal’s
competence is indicated in Article 2 of its Statute: its particular
task is to settle disputes arising out of contracts of employment
entered into between the Secretariat and the staff members of the
United Nations.

Article 10, paragraph 2, of the Statute provides that ‘the
judgments shall be final and without appeal” ; and Article 9 provides
that “in any case involving compensation, the amount awarded
shall be fixed by the Tribunal and paid by the United Nations....”’.

It is to be noted that the Statute of the Administrative Tribunal
does not provide for any means of appeal against the awards ; nor
does it indicate how effect is to be given to the awards.

There is therefore a difference between the Tribunal and the
International Court of Justice in this respect.

The judgments of the International Court of Justice, which is
the principal judicial organ of the United Nations (Art. 92 of the
Charter), are “final and without appeal’ (Art. 60 of the Statute
of the Court), but provision is made for revision or interpretation
by the Court in certain cases (Arts. 60-61 of the Statute).

As regards compliance with the decisions of the Court, the
interested party may, in accordance with Article 94 of the Charter,
have recourse to the Security Council “which may, if at deems
necessary, make recommendations or decide upon measures to be
taken to give effect to the judgment”’.

The carrying out of the judgments of the Court is thus dependent
upon the Security Council, which may make a decision in this
respect, as has just been pointed out.

Since the Statute of the Administrative Tribunal contains no
provision for the review of its awards and no provision relating
to their performance, do those awards automatically bind the
Assembly so that the Assembly must always give effect to them
even when they are vitiated by a patent defect, such as excess
of powers or manifest injustice ? Obviously not.

It is inadmissible that a principal organ of the United Nations,
such as the General Assembly, which has very broad powers,
should be bound passively to. give effect to all the awards of a
tribunal which it has established. The Assembly is bound to do
so only in cases in which the Tribunal has acted within the limits
of its competence. But if the Assembly considers that the Tribunal
has acted ultra vires—for example, if it grants an amount of
compensation which is higher than the amount claimed, or if

30
U.N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 74.

the compensation has been awarded without valid grounds, or
if the Tribunal has committed an abus du droit—then there can
be no doubt that the Assembly can refuse to give effect to the
award by not providing for the amount of compensation in the
budget of the Organization ; but in such a case the Assembly
is bound to indicate expressly the grounds for its refusal, failing
which its attitude would be open to criticism.

As I have already pointed out above, it is a principle of classical
international law—and also of modern international law—that
the awards of tribunals are not binding when they are vitiated
by some defect, as, for example, when the tribunal has acted
ultva vives, and that accordingly the parties may refuse to give
effect to them. In order to make the awards binding in such
cases, an express provision would be required in the instrument
providing for the constitution of the tribunal. But no such provision
exists in the case of the Administrative Tribunal.

What the Court said in its Advisory Opinion in the matter
of Reparation for Injuries suffered in the Service of the United
Nations is perfectly applicable here ; the relevant passage which
is quoted in the present Advisory Opinion by the Court in support
of other assertions is as follows: “Under international law, the
Organization (the Assembly in the present case) must be deemed
to have those powers which, though not expressly provided in
the Charter, are conferred upon it by necessary implication as
being essential to the performance of its duties’ (I.C.J. Reports
1949, p. 182).

The General Assembly of the United Nations which, as has
been pointed out above, must constantly be guided by the notion
of international social justice, cannot passively agree to give
effect to the awards of a subsidiary organ which it has established
if those awards are vitiated by a patent defect.

Furthermore, the nature of the Tribunal is such that its decisions
do not have the same scope in respect of the applicant as they
do in respect of the respondent, or the General Assembly of the
United Nations. They are binding on the applicant since he
resorted to this Tribunal, which was especially created to deal
with his complaints and which, moreover, is the only tribunal
in existence for this purpose ; but the decisions of the Tribunal
are not binding upon the General Assembly, which may refuse
to give effect to them if it considers that there are valid reasons
for such a refusal. By acting in this way, the Assembly is not
setting itself up as a court of appeal; nor does it proceed to
review the awards: it is merely exercising a right which it has
to supervise the performance of the judgments of the Adminis-
trative Tribunal which it has established. To deny this right
to the Assembly would be tantamount to placing the Tribunal
above the Assembly, which is inadmissible.

31
U.N. ADM. TRIB. (DISS. OP. BY JUDGE ALVAREZ) 75

A concrete case may arise which would fully justify the fore-
going assertion : it is the opposite case to the one usually considered.
Let us suppose that the Assembly should consider that an application
is well-founded which the Administrative Tribunal has found to be
inadmissible. Could it then be argued that the General Assembly
is not entitled to sustain this application ? This is a question which
answers itself.

Furthermore, a considerable change may occur in the economic
or social conditions between the date of the giving of the award
and that of its performance, which might entirely alter the scope
of the award, for example, if there should be an abrupt fluctuation
in the value of the dollar, the currency in which the amount of
compensation is fixed, resulting in a considerable modification in
the real value of the compensation. Should the Assembly remain
passive ? Should it not have the power to refer the matter back
to the Tribunal for necessary adiustment, or should the Assembly
itself not have the power to make such an adjustment ?

Finally, it may happen that an award of compensation has been
validly made, but that the Assembly has no funds available for
that purpose ; the Assembly must then decide how the payment
shall subsequently be made.

The Assembly must make provision in the budget of the United
Nations for the following expenditure : first, all expenditure relating
to bodies established by the Charter, for the Assembly is bound to
respect the provisions of the Charter; secondly, all other expend-
iture deemed necessary by the Assembly, as well as that arising
from the performance of the obligations contracted by the Organi-
zation ; and finally, the compensation to be paid in pursuance of
those awards of the Administrative Tribunal which the Assembly
regards as justified.

In short, the Assembly is sovereign in the matter of the drawing
up and adoption of the budget of the Organization ; there is no
appeal against the decisions of the Assembly and the only sanction
in respect of its actions is the criticism of public opinion.

For the foregoing reasons, I give the following answer to the
questions referred to the Court :

In reply to Question (1), I am of opinion that the General Assembly
has the right to refuse to give effect to an award of compensation
made by the United Nations Administrative Tribunal if it considers
that there are serious grounds justifying such a refusal.

In reply to Question (2), I am of the opinion that the grounds on
which the General Assembly is entitled to refuse to give effect to
such an award are, in particular, if the Tribunal has acted ultra
vires or if there has been manifest injustice especially if in conflict
with the concept of international social justice, or a violation of
the great principles of international law.

(Signed) A. ALVAREZ.
32
